Case: 21-60026     Document: 00516228849         Page: 1     Date Filed: 03/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 8, 2022
                                  No. 21-60026                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Jose Paulino Argueta-Martinez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A077 794 055


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Jose Paulino Argueta-Martinez, a native and citizen of El Salvador,
   seeks review of an order from the Board of Immigration Appeals (BIA)
   denying his motion to reopen in absentia removal proceedings. This court
   reviews the denial of a motion to reopen under “a highly deferential abuse-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60026      Document: 00516228849           Page: 2    Date Filed: 03/08/2022




                                     No. 21-60026


   of-discretion standard, regardless of the basis of the alien’s request for
   relief.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). The
   BIA’s factual findings are reviewed for substantial evidence and its rulings of
   law are reviewed de novo. Id.
          Argueta-Martinez argues that the BIA abused its discretion in
   affirming the immigration judge’s denial of his motion to reopen because he
   did not receive proper notice of his initial hearing. He notes that the record
   clearly shows that he did not receive actual notice of his hearing because the
   notice was mailed to the wrong apartment number and was returned to
   sender. Argueta-Martinez does not dispute, however, that the address he
   initially provided, which was listed on his Notice to Appear (NTA), is not a
   full mailing address because it does not include a building number; it only has
   a street name and an apartment number. Thus, even if the notice had been
   mailed to the apartment number listed on the NTA, it still would have been
   returned as undeliverable. Moreover, Argueta-Martinez’s argument ignores
   that he failed to comply with his obligations under 8 U.S.C. § 1229(a)(1)(F)(i)
   and (ii) to provide an address at which he could be contacted regarding the
   removal proceedings and to provide a written record of any change of
   address. The BIA’s finding that Argueta-Martinez was not entitled to actual
   notice of his removal hearing because he failed to provide an accurate address
   to the immigration court is supported by substantial evidence and should be
   upheld. See Gomez-Palacios, 560 F.3d at 358; see also § 1229(a)(2)(B).
   Argueta-Martinez admitted in a sworn affidavit that he was living in Virginia
   at the time of his hearing, not at the incomplete California address he initially
   provided.
          Additionally, Argueta-Martinez suggests that because his current
   address was included in his application for Temporary Protected Status, the
   Government knew of his whereabouts, and the immigration court could have
   tracked him down. Aside from the fact that Argueta-Martinez did not apply



                                          2
Case: 21-60026      Document: 00516228849          Page: 3    Date Filed: 03/08/2022




                                    No. 21-60026


   for such status until 2018, nearly two decades after he was ordered removed
   in absentia, the Immigration and Nationality Act expressly places the burden
   on the alien to provide a current address. See § 1229(a)(1)(F)(i)-(ii).
          Argueta-Martinez further argues that the “balance of the equities”
   weighs in favor of reopening, especially given his conduct while in the United
   States, namely paying his federal income taxes and “maintaining a clear
   criminal record.” The BIA’s decision not to reopen the removal proceedings
   sua sponte was separate from its decision to deny reopening based on lack of
   notice, but Argueta-Martinez does not challenge the BIA’s refusal to reopen
   the removal proceedings sua sponte in his brief. As such, he has abandoned
   any such argument. See Nunez v. Sessions, 882 F.3d 499, 508 n.5 (5th Cir.
   2018). Even if he had raised this issue, this court lacks jurisdiction to review
   the BIA’s refusal to reopen removal proceedings sua sponte. See id.
          Finally, Argueta-Martinez appears to argue that the BIA’s refusal to
   reopen the removal proceedings violated his right to due process. However,
   the BIA did not violate his due process rights because “there is no liberty
   interest at stake in a motion to reopen due to the discretionary nature of the
   relief sought.” Gomez-Palacios, 560 F.3d at 361 n.2.
          Based on the foregoing, the petition for review is DENIED.




                                          3